PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/085,391
Filing Date: 20 Nov 2013
Appellant(s): Li et al.



__________________
Steven C. Bauman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US 6,189,635 B1, hereafter Schuler) in view of Yamamoto (US 2011/0250475 A1, hereafter Yamamoto.
With regard to claims 1 and 3-5, Schuler teaches a battery system comprising a battery cell having a metal casing [col. 2 lines 26-36]; and
a polyurea coating on said metal casing [col. 2 lines 26-36].
Schuler does not explicitly teach the production steps for the polyurea coating.  However these are regarded as product by process limitations and would result in a polyurea coating with a ceramic filler.  Schuler teaches that the coating has a high electrical resistance but does not explicitly teach the claimed filler, thermal conductivity or dielectric strength.  However, in the same field of endeavor, Yamamoto teaches the use of a ceramic filler, which may include alumina (claim 5) with a particle size of 0.1 to 40 microns (which falls within and obviates the claimed range of the particle size of claim 3) in spherical shapes (which would have an aspect ratio near 1) in the armor member (analogous to the coating layer of Schuler) on a battery cover and in an amount of 2 to 50 percent by weight (which falls within and obviates 
Schuler and Yamamoto do not explicitly teach the claimed thermal conductivity or dielectric strength but should exhibit the claimed properties due to comprising substantially similar materials (polyurea and metal oxide filler).  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Appellant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 2, Schuler teaches a thickness of 1/16th of an inch (1.5825 mm) which would approach and obviate the claimed range since one of ordinary skill in the art 
With regard to claims 11, 13-14, and 16, Schuler teaches a battery system comprising a battery cell having a metal casing [col. 2 lines 26-36]; and
a polyurea coating (coating composition) on said metal casing [col. 2 lines 26-36].
Schuler does not explicitly teach the production steps for the polyurea coating.  However these are regarded as product by process limitations and would result in a polyurea coating with a ceramic filler.  Schuler teaches that the coating has a high electrical resistance but does not explicitly teach the claimed filler, thermal conductivity or dielectric strength.  However, in the same field of endeavor, Yamamoto teaches the use of a ceramic filler, which may include alumina (claim 14) with a particle size of 0.1 to 40 microns and in spherical shapes (which would have an aspect ratio near 1) (claim 13) in the armor member (analogous to the coating layer of Schuler) on a battery cover and in an amount of 2 to 50 percent by weight (which falls within and obviates the range of claim 4) [0097-0100].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ceramic filler in the coating of Schuler for the benefit of improving the hardness of the coating [Yamamoto 0097].  
Schuler and Yamamoto do not explicitly teach the claimed thermal conductivity or dielectric strength but should exhibit the claimed properties due to comprising substantially similar materials (polyurea and metal oxide filler).  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Appellant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 12, Schuler teaches a thickness of 1/16th of an inch (1.5825 mm) which would approach and obviate the claimed range since one of ordinary skill in the art would expect the 1.5825 mm of Schuler and the claimed 1.5 mm to have similar properties.  See MPEP 2144.05.
Claims 15, 17, and 18 are drawn to components that would only be present prior to the reaction that forms the claimed polyurea coating and would not further limit the claims since the claims are drawn to a product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler, Yamamoto, and Smith (US 2007/0270240 A1, hereafter Smith).
With regard to claim 6, Schuler teaches a method for applying a polyurea coating to a battery cell comprising spraying a polyurea coating onto a battery cell casing [col. 2 lines 26-36].  
Schuler teaches that the produced coating has a high electrical resistance but does not explicitly teach the claimed filler, thermal conductivity or dielectric strength.  However, in the same field of endeavor, Yamamoto teaches the use of a ceramic filler, which may include alumina (claim 10) with a particle size of 0.1 to 40 microns (which falls within and obviates the claimed range of the particle size of claim 8) in spherical shapes (which would have an aspect ratio near 1) in the armor member (analogous to the coating layer of Schuler) on a battery cover and in an amount of 2 to 50 percent by weight (which falls within and obviates the range of claim 9) [0097-0100].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ceramic filler in the coating method of Schuler for the benefit of improving the hardness of the coating [Yamamoto 0097].  
Modified Schuler does not teach the claimed first and second components or simultaneous spraying.  However, in a field of endeavor relevant to the problem solved (polyurea spray deposition), Smith teaches simultaneously spraying first and second polyurea pre-components from first and second orifices (hoses) that react to form a polyurea coating [0094].  It would have been obvious to one of ordinary skill in the art to use the spray method 
With regard to claim 7, Schuler teaches a thickness of 1/16th of an inch (1.5825 mm) which would approach and obviate the claimed range since one of ordinary skill in the art would expect the 1.5825 mm of Schuler and the claimed 1.5 mm to have similar properties.  See MPEP 2144.05.


(2) Response to Argument
I. 	Appellant alleges that the examiner has misunderstood the references used.  The examiner respectfully disagrees.   In response to Appellant's arguments against the references individually, arguing that Yamamoto does not teach polyurea, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Yamamoto is not relied on for the teaching of polyurea. Schuler teaches a combination of polyurethane and polyurea (col. 2, line 34).  
Appellant argues Schuler teaches an elastomer and that Yamamoto’s resin is of different chemistry.  Yamamoto teaches that the armor member resin may include urethane resins (polyurethanes) but is not limited thereto ([0068-69]) wherein the polyurethane may include aluminum oxide (alumina) inorganic powder (filler) ([0071]).  Because both references 
II.	 In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner does in fact articulate a reasoning, let’s review. As stated above, both references are solving the same problem, protection of a battery using an outer resin material. Yamamoto teaches that the addition of filler into armor resins for the protection of batteries is known to provide improved hardness to the armor resin ([0097]) and goes on to teach that the amount of filler will depend on the polymer used to balance improving hardness with brittleness ([0098]).  One of ordinary skill would appreciate not adding filler to the polyurethane and polyurea resin of Schuler to the point of brittleness and loss of elastic (elastomeric) properties.  Moreover, at least claim 1 of the invention does not require a certain amount of filler.  Therefore based on the teachings of Yamamoto one of ordinary skill in the art would reasonably expect that filler may be added to a polymer protective coating in an amount that increases hardness without resulting in brittleness.  To the extent Appellant argues that the inclusion of fillers in Schuler destroy the invention by no longer rendering it an elastomer, the assertion fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation, no evidence has been provided.  In fact, elastomeric components  with alumina filler are well known in the art and are known to retain shape moldable properties (as evidenced by Sagal US 2003/0042005 A1 [0013 and 0023]) indicating that alumina fillers may be used in elastomers without making them brittle or rendering them unsuitable for their intended purposes. 
Appellant’s arguments that each reference is self-contained and could not be modified amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Neither reference expresses that modification or improvement of their teachings is intolerable. 

The argument regarding hardness is not commensurate with the scope of the claims.  The claims do not require a particular hardness.  One would appreciate that even elastomers possess a range of hardness. Again, the skilled artisan would appreciate adding the filler to optimize all beneficial properties in the protection of batteries taught by both references wherein as evidenced above the inclusion of fillers would not destroy Schuler.



Yamamoto is relied upon for motivation in teaching that a ceramic filler improves the hardness of a protective battery coating.  Yamamoto teaches a selected range of alumina ceramic filler that is selected to balance an increase in hardness while ensuring the polymer is moldable and not brittle [0098].  The arguments are presented that the reason for the combination is to impart an inherent thermal conductivity and that Yamamoto would teach away from this due to valuing “heat resistance”.  These arguments are not found persuasive due to the fact that thermal conductivity is not relied upon as a motivation for the combination of Schuler and Yamamoto.  Yamamoto is relied upon for motivation in teaching that a ceramic filler may improve the hardness of a battery coating for improved protective properties.  The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, Yamamoto teaches heat resistance in regard to resin selection [0077-0078] which would not be relied upon in the current combination that would use the combination polyurethane and polyurea coating of Schuler.  Furthermore heat resistance is a relative term and Yamamoto teaches the desire for heat resistance in regard to resin selection [0077-0078] and teaches an appropriate range of metal oxide filler [0097-0098].  One of ordinary skill in the art would expect the filler type and filler amounts of Yamamoto to be suitable for the properties 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        Conferees:

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724             

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                     
                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.